In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Douglass, J.), dated March 1, 2006, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment dismissing the complaint is granted.
The defendants demonstrated, prima facie, their entitlement to summary judgment. There was uncontroverted evidence that after the infant plaintiff encountered a schoolmate behind a parked car on East 95th Street in Brooklyn, the schoolmate pushed him into the path of the taxicab owned by the defendant PJ Transport, Inc., and operated by the defendant Vital Germain, leaving Germain with no chance to avoid striking the infant plaintiff (see Wolf v We Transp., 274 AD2d 514 [2000]). In opposition, the plaintiffs failed to adduce any admissible evidence giving rise to a triable issue of fact.
In light of our determination, we need not reach the defendants’ remaining contention. Spolzino, J.P., Florio, Skelos and McCarthy, JJ., concur.